Thomas, J.
The record appears to be duly attested. It need not bear a seal, nor is it the practice to affix one.
The witness Barnard King was not an accomplice. This *31point was settled in Commonwealth v. Willard, 22 Pick. 476. The comments of the presiding judge upon the weight to be given to his testimony are not matter of legal exception.
But we do not wish to be understood as expressing any concurrence with the remarks of the presiding judge. We think he might well have instructed the jury that such testimony was to be received with the greatest caution and distrust.

Exceptions overruled.